      Case 3:21-cr-00319-AJB Document 35 Filed 07/27/21 PageID.40 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8
                      SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,            Case No.: 21CR00319-AJB
10
                Plaintiff,                JUDGMENT & ORDER GRANTING
11                                        UNITED STATES’ MOTION TO
12                                        DISMISS WITHOUT PREJUDICE
          v.
13
     SANTIAGO MURILLO-
14   SANDOVAL,
15
                Defendant
16
17
18       Upon the motion of the Government, and good cause appearing therefrom,
19       IT IS HEREBY ORDERED that the Indictment against SANTIAGO MURLLO-
20 SANDOVAL in this case is dismissed without prejudice.
21
         IT IS SO ORDERED.
22 Dated: July 27, 2021
23
24
25
26
27
28
